— Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered November 14, 1990, convicting defendant, after a jury trial of attempted robbery in the third degree, and sentencing him as a second felony offender to two to four years, unanimously affirmed.
During the early morning hours, defendant approached the victim, put a sharp object to his neck, and threatened to kill him if the victim did not hand over money. The victim explained that he had no money, but handed over his house keys as collateral, promising to get money from his residence, which was on the block. The victim, after gaining entry into his home, immediately called police. Police responded moments later, and found defendant, on the same block, wearing very similar clothing to that described in the radio transmission. Defendant was temporarily detained for investigative purposes, and frisked, until the victim arrived moments later. A set of keys was recovered from defendant’s hand, although defendant had another set of keys in his own pocket. En route to the precinct, defendant made inculpatory statements.
Defendant’s proximity to the scene of the crime and the time of its commission, when viewed together with his appearance, which matched the detailed description of the perpetrator received by the police, provided probable cause (People v White, 117 AD2d 127, 131; see also, People v Simpson, 174 *672AD2d 348). Nor do we find the prosecutor’s comments on summation to have been impermissible, but in the circumstances proper rhetorical comment (People v Galloway, 54 NY2d 396). Concur — Rosenberger, J. P., Wallach, Kassal and Rubin, JJ.